DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. The rejection in view of Yamaguchi has been withdrawn due to the amendment. The Inagaki references still anticipates the claims albeit in modified form as necessitated by amendment.
Applicant asserts in argument [1] found on pages 6-7 of the Remarks that the MPEP provides guidance that demonstrating surprising or unexpectedly superior results as compared to prior art can rebut anticipation. The Applicant has failed to provide any evidence of unexpected results that do not depend on the manner in which it is made—a moot assertion since the claims are directed simply to a molecular composition. This composition is clearly anticipated by Inagaki. Thus the manner in which it is made has no bearing. Further, the section of the MPEP cited by Applicant (2131.03) and unexpected results at-large are directed to obviousness-type rejections. The instant rejections are anticipatory.
Applicant asserts in [2] that Inagaki fails to that the number of moles of Co is greater than the number of moles of Mn. This limitation is no longer in the claims. Instead, claim 1 now recites that the subscript of Mn is 0.1 to 0.3 and the subscript of Co is 0.7 to 0.9. Inagaki discloses that the subscript of Mn is between 0 and 1 and the subscript of Co is that 1 minus that value. For example, when Mn is 0.2, Co is 0.8. This is a clear teaching of sufficient specificity. Inagaki also teaches that the composition is spinel.
In regards to [3], Applicant provides teaching and evidence that is not relevant to what is claimed. The claims are directed to a composition. The manner in which the composition is made is not relevant to the anticipation rejection. The properties of the Applicant’s composition is not relevant to the anticipation rejection. Inagaki discloses the claimed composition. Thus it is anticipated. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (US 2017/0062817 A1).
Regarding claims 1 and 11, Inagaki discloses a composition comprising: a spinel-type composite oxide having the formula LixMnyCo1-yO2, where 0≤x≤1 and 0≤y≤1 (paragraph 115). The disclosure encompasses at least the formula LiMn0.2Co0.8O2.
Regarding claim 7, Inagaki discloses a cathode comprising the composite oxide, an anode, and an electrolyte (paragraph 83).
Regarding claims 8-10, Inagaki discloses a control unit programmed to charged and discharge the battery (paragraph 161) with a cutoff potential of 4.25 V (paragraph 136).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725